 In the. Matter of THOMPSON PRODUCTS, INC.andUNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, AF-FILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSDecided December31, 194.dJurisdiction:aircraft parts manufacturing industry.Unfair Labor PracticesInterference, 'Restraint, and Coercion:surveillance of union meetings by anemployee' who joined union at request of management representatives for thatexpress purpose ; anti-union statements ; declarations of union preference ; in-terrogation concerning union membership ; distribution of anti-union literature ;threats to close plant if union should be successful:'Company-Dominated Union:participation of representatives of managementin formation and administration : suggesting and instigating formation, solicit-ing members, becoming members and officers thereof ; permitting the holding ofmeetings on company time and property ; closing plant to enable members toattend meetings.Remedial Orders:cease and desist unfair labor practices; dominated organi-zation'disestablished ; contract therewith, abrogated.DECISIONANDORDEROn October '28, 1942, the Trial Examiner issued' his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.TheBoard has considered the rulings of the Trial Examiner at the hearingand finds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer except in the following respect :The Trial Examiner found that Charles Little occupied a super-visory position, and, accordingly, that certain anti-union statementsand pro-Alliance activities engaged in by Little were attributable to46 N. L. R. B, No. 64.514 THOMPSON PRODUCTS,' INC. -515the respondent.We do not agree with this conclusion. The recorddoes ,.ot establish that Little's duties were of such nature that theemployees would have just cause to believe that Little was acting inbehalf of the management.ORDER 'Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations.Board hereby orders that the respondent, Thompson Products, Inc.,Bell, California, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a) In any manner dominating or interfering with the administra-tion of Pacific Motor Parts Workers Alliance or with the formationor administration of any other labor organization of its employees,and from contributing financial or other support to Pacific MotorPartsWorkers, Alliance or to any other' labor organization of itsemployees; ,(b)Recognizing Pacific Motor Parts Workers Alliance as the rep-resentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay; hours of employment, or any other conditions of employment;(c)Giving effect to the agreement dated November 10, 1941, betweenthe respondent and Pacific Motor Parts Workers Alliance, or any ex-tension, renewal, modification or supplement thereof, or any othercontract or agreement between the respondent and said labor organi-zation which may now be in force;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise' of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Withdraw all recognition from and completely disestablishPacific Motor Parts Workers Alliance as the representative of any ofits employees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, rates of pay, wages, hours of employ-ment,,or other conditions of employment;(b)Post immediately in conspicuous places throughout its plant inBell, California, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stating =(1) that the respondent will not engage -in the conduct from which 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is ordered to cease and desist in paragraphs 1 (a), (b), (c), and (d)of this Order; and (2) that it will take the affirmative action set forthin paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of the receipt of this Orderwhat steps the respondent has taken to comply herewith.MR. GER_>,RD D. REILLY took no part in the consideration of the above,Decision and Order.IMi\IEDIATE REPORTMessrs.Robes t C. MooreandBat tlettBreed,for the Board.Latham, & Watkins,byMr. Paul R. lWatkins,of Los Angeles, Calif., for therespondent.Mr. Hoicald Baldioin,of Los'Angeles, Calif., for the Alliance.STATEMENT OF THE CASE.; , you a third amended charge' duly filed on September 16, 1942, by UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, affiliatedwith Congressof IndustrialOrganizations,` herein called the Union, the NationalLabor Relations Board, herein 'called the Board, by the Regional Director forthe Twenty-firstRegion(Los Angeles, California), issued its amended complaint3dated September 17, 1942, against Thompson Products, Inc., herein called therespondent, alleging that the respondent had engaged in and was engaging inunfair labor practices withinthe meaningof Section 8 (1) and (2) and Sec-tion 2(6) and(7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.With respect to theunfairlabor practices the amended complaintalleged insubstance: (1) that the respondent, in July 1937, instigated the formation ofPacific Motor Parts Workers Alliance, herein called the Alliance, and since thendominatedand interfered with the formation and administration of the Alliance,and contributedassistanceand support to it; (2) that on August 12, 1937, and,at specifiedidates thereafter,, the,respondent .ha.s entered into written agreementswith the Alliance,recognizingit as the exclusive collectivebargaining agent ofall its employees at its Bell plant, more-fully described hereinafter, and coveringwages, hums, and woiking conditions; (3) that the respondent caused one of itsemployees, in April 1937, to join the Union for the purpose of observing andreporting to the respondent the activities of the Union, (4) that the iespondentinterrogated its employees with respect to the Union and warned them that if1The original,firstand second amended charges were filed, respectively, on May 1,May 21, and July 19, 1942.3At the hearing a motion was granted,without objection,to amend the title of the caseand all formal papers, by stiikuig"(U. A. W.-C. I 0 )"and substituting"affiliated withCongress of Industrial Organizations,"wherever"United Automobile, Aircraft and Agricul-tural^impleuient Workei9 of America" appeared3The original complaint,:issued on August 28,1942, and notice of hearing, ,;were dulyseried upon the iespondent, the Union, and the Alliance.By motion received on August31, the iespondent moved for continuance of the heating; said motion,was granted onSeptember2 by the Regional Director,and the hearing was continued to September 28.Upon a subsequent motion by the respondent,the hearing was further continued untilOctober 1, 1942. THOMPSON PRODUCTS, INC.517the Union mere organized among them the Bell Plant would be closed and itsequipment moved to another location ; and (5) that by said activities the respond-ent has interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.The amended complaint and accom-panying notice of hearing, were drily served upon the respondent, the Union, andthe Alliance.As found in footnote 3 above, the original complaint was issued on August 28By motion received on September 11, the respondent moved to strike certainportions of the original complaint or, in the alternative, to be allowed a bill ofparticulars.By another motion, also received on September 11. the respondentmoved that the complaint be dismissed. Said motions were denied on September22 by Gustaf B Erickson, the Trial Examiner duly designated by the ActingChief Trial Examiner.The respondent, by its answer verified on September 4. denied that it hadengaged in the unfair labor practices alleged in the original complaint.At theopening of the hearing it was stipulated by -counsel for the Board and counsel forthe respondent that the denials set forth in the answer should be deemed toapply to all allegations of unfair labor practices in the amended complaint.Pursuant to notice, a hearing was held at Los Angeles, California, betweenOctober 1 and 8, 1942, before the undersigned, the Trial Examiner duly designatedby the Acting Chief Trial Examiner in place and stead of Gustaf B. EricksonThe Board and the respondent were represented by counsel and the Alliance byits president.All parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the close of the hearing the TrialExaminer granted a motion, in which all parties joined, to conform the pleadingsto the proofAlso at the close of the hearing, counsel for the Board, counselfor the respondent, and the representative of the Alliance argued orally beforethe undersigned.All parties waived the proffered opportunity to file a briefwith the Trial Examiner.'Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent.' an Ohio corporation with its principal office in the city ofCleveland, Ohio, operates industrial plains in Cleveland, Ohio; Detroit. Michiganand Bell,California, and, through a subsidiary corporation, Thompson Products,Ltd., operatesa plant inCanadaThis proceeding is concerned primarily withemployees at the respondent's plant at Bell, CaliforniaThe respondent's Bell plantwas purchased as a going concern by the respond-ent onApril 8, 1937, from Jadson Motor Products Company, and thereafter wasoperated by the respondent under the name "Jadson Motor Product,, Company"until about July 1, 1940, at which time the latter name was discontinuedThere-after and until the time of the hearing the respondent has continued to operatethis plantunderthe name "I'bompson Products, Inc, West Coast Plant." At thisplant the respondent is engaging in producing and selling aircraft engine bolts,assembly bolts, and miscellaneous engine and aircraft fuselage parts.Steel is the principal raw material u,4ed by the respondent at its Bell plantIn 1941 it purchased steel valued at not less ilian $350,000, of which about 85percent was purchased and transported from sources of supply located outside 518DECISIONS OF NATIONAL LABOR' RELATIONS BOARDthe State of California.During the same year the respondent at its Bell plantmanufactured and sold products valued, at not less than $1,500,000.About 65 per=cent of such sales were made to customers outside the State of California.The 'respondent employs about 400 workers at its Bell plant.'II.THE, ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workers of America,affiliatedwith Congress of Industrial Organizations, and Pacific Motor PartsWorkers Alliance, unaffiliated, are labor organizations admitting to membershipemployees of the respondent at its Bell plant1III. THE UNFAIR LABOR PRACTICESA. The respondent's domination and interference 'pith the formation and adminis-tration of the'Alliance; other acts of interference, restraint, and coercion1 Interference with the formation of.the AllianceWhen the respondent took possession of the Bell plant in April 1937, its pro-duction employees, then numbering about 86, were represented by no labor organ-ization.Much unrest existed in the factory because of low wages and becauseof fear that the respondent might discontinue its operations here.At about this,time many of the employees applied for membership in the Union, while -some'of the workers discussed the possibility of an inside organization.No steps,however, were taken to form an inside union until late in the following July.In June, Raymond S Livingstone, the respondent's director of personnel, whoseheadquarters then were, and now are, at Cleveland, visited the Bell plant for afew days to investigate a controversy over the discharge of certain employees,and to acquaint himself as to personnel conditions generally.He learned of theexisting unrest and, upon inquiry, was informed by Assistant Works ManagerVictor Kangas that most of the men were "C. I. 0."Also during June, Acting General Manager C. V. Dachtler asked Kangas tohave some employee join the Union and report upon its membership, stating thatthe company would pay the dues ° Kangas assigned his friend, employee LewisA. Porter, to this task.Lyman Hodges, then in charge of shipping and actingas the local personnel manager, gave Porter the money, for his clues.Porterjoined the Union, thereafter reported the iiumber of employees attending unionmeetings to Kangas, and the latter transmitted the information to Dachtler?I* The above findings of fact as to the respondent's businessare baseduponstipulationsentered into between counsel for the Board and for therespondent.The findings as toLivingstone's -visit in June are based upon his owntestimony, whichI. corroborated,in the main,by Kangas,now, not employedby the respondent6 The record does not discloseaccurately whether thisincident occurred before or afterLivingstone's visit of the same month.*Dachtler, now not employed by the respondent, was not called as a witness. Thetestimony of Porter and Kangas as to this assignment is uncontradicted.The respondent,and the Alliance, however, adduced much testimony in attack upon the general credibilityof both Porter and Kangas, each of whom was called as a witness by the BoardAs to thelatter, employee McIntire testified that, in May 1937,Kangias askedhim to join the C. I 0.because (1) he feared that in the, change of management the respondentwould dischargehim and(2) if the C. I O: were organized it would stand behind himand strike in theevent he were fired.AlthoughKangas wasnot recalled to testify on this point, genuinedoubt that the incident occurred is raised by the testimony of Liiingstone that he came tothe plant at about this time Ito investigate charges that Kangas had discriminatorily dis-charged several c I. 0. members.The respondent adduced evidence tending toshow that THOMPSON- PRODUCTS, `INC.519Livingstone returned to the Bell plant on July 23. On the same day, he askedKangas if he ' could trust any employee to start an inside organization, andthereby correct unrest among the employees.Dachtler also recommended thatsuch an organization be started.Arrangements were then made for departmentheads and foremen to meet at dinner that night. Following the dinner, Living-atone stated to those present that Crawford, the respondent's president, would notstand for an outside labor organization, and that the plant would be closed ifeither the C. I. 0 or the A. F. of L. succeeded in organizing the employees.Healso asked the supervisors what they thought of an inside organization, statingthat management itself would prefer this type of organization.No one voicedany objection, and Livingstone urged all to keep the discussion confidential.Afterthe meeting, Livingstone again asked Kangas if he had anyone yet in mind whowould start an inside union.Kangas agreed to "sleep on it," and let him know thenext day.".The next morning, July 24, Kangas suggested to Livingstone that Porter couldbe entrusted with the task, explaining that Porter was older ° and had done policework.Kangas then approached Porter, told him briefly what Livingstone wantedhim to do and, when the employee expressed willingness, instructed him to meetLivingstone that evening at the Jonathan Club, where the personnel director wasstaying in Los Angeles 10As instructed, Porter went to the Jonathan Club, where he met Livingstone andDachtler.There he was asked to persuade 12 or 15 employees to come into theoffice, tell management that, they wanted to be represented by a union rof theirown, and request more pay and better working conditions. In reward for thisKangas, several months after leaving the respondent's employ in 1940, sent a telegram toLivingstone charging misconduct on the part of an employee, an act which Plant ManagerHileman construed as an attempt to discredit the local management with the Clevelandoffice.The Trial Examiner considers it unnecessary to determine(1)whether or notKangas actually solicited McIntire for union membership,or (2) whether or not he sentthe wire.The sole issue,as discussed more fully hereinafter,iswhether or not Kangas, asa representative of management, engaged in illegal conduct under the Act.Furthermore,even if the respondent's aigument be accepted as valid, that Kangas by character wasinclined to serve his own interests,it adds support to findings, made above and hereinafter,that he engaged in unfair,labor practices at the behest of Dachtler and Livingstone when itappeared to be to his best interest to do soThe respondent also adduced testimony in aneffort to impeach Porter,with respect to a report concerning certain conditions in theplant allegedly made by Porter to the F. B I in July 1942, and an ensuing investigation.Since Plant Manager Hileman, at the hearing, admitted that he was not at liberty todisclose whatever he may have been told bythe F.B I representative,the Trial Examineris unable to make any findings as to'what may, or may not, have happened.It is clear thatPorter was not discharged as a result of any investigation,and the Trial Examiner is'unable to find that such testimony in any way reflects upon the credibility of Porter.8The findings as to this meeting of supervisors rest largely upon the testimony of Kangasand Drake, the latter a foreman in 1937Livingstone admitted that the dinner occurred,but testified that,after be had learned that some of the foremen waiited to attend the"independent union"meeting,he called the supervisors together to warn them "specifically-to keep out of the picture "Livingstone further admitted that he told the foremen thatthe respondent had "satisfactory" relations with an, independent union in Cleveland buthad suffered "one headache after another" in dealing with the C. I. O. at its Detroit plant.He denied having made the statements about closing the plant attributed to him by Kangas.The Trial Examiner does not credit Livingstone's denial,nor his explanation of why themeeting was called.Credible evidence establishes that the meeting was held several daysbefore actual organization of the Alliance began,and before any meeting was scheduled.No occasion existed, theiefore,for foremen to ask if they might attend the meeting.6Porter, at the time of the hearing, was 62.10 Livingstone denied that Porter was assigned to this task by Kangas at his request.Theundersigned does not accept Livingstone's denial as true. 520DECISIONSOF NATIONAL LABORRELATIONS BOARDassignment, Livingstone promised Porter a life-time job, some money, and avacation with, pay."On the following Monday, during working hours, Porter approached several ofhis fellow employees, recommended that an inside union be formed, and urgedthat they get others to'go with them into the office and ask for recognition andbetter working conditions.During the same day, upon learning from Kangasthat the Union planned to hold a meeting the next night to consider a contract forsubmission to management, Livingstone advised Kangas to hurry Porter in hisefforts, and have the group bring in its "demands" before the C. I. O. meeting."The same evening Kangas, in the presence of Porter, received over the telephone,from Livingstone, the text for application cards in the Association'sKangasimmediately gave the copy to a printer.During working hours on Tuesdaymorning, without,checking out, Porter left the plant, as instructed by Kangas,obtained the cards from the printer, and gave them to Hodges. That- afternoonPorter led-a group of from 15 to 20 employees into the office, where he, as spokes-man, asked Livingstone and Dachtler if the company would recognize an insideunion if organized.Dachtler stated that he was in favor of such an organization.The employees were then told that they must obtain membership among a major-ity."At the close of the shift that afternoon. several of the group passed outapplication cards at the plant gate, and at the same time announced that anorganizational meeting would be held."The finding as to this meeting rests upon the credible testimony of PorterDachtlerwas not called as a witness. Livingstone testified that Porter visited him voluntarily,offered to go to C. I. 0. meetings and report to him, and then asked peiirnssion to bringsome of the employees into the office to talk to him. It has already been established, byunrefuted testimony, that Poiter was already repotting C. I 0. meetings to Kangas andDachtler.Thereexisted noreason why he should visit Livingstone and Dachtler with an'offer to do what he was already engaged in doing.Upon Livingstone's testimony on this-point the Trial Examiner places no reliance32This finding nests upon Kaiigas' testimonyLivingstone denied the incidentAs foundheretofore,Livingstone's unsupported testimony is unreliable.is Livingstone denied having given Kangas the text for these cards, which read as follows :Pacific Parts Workers AllianceI the undersigned 'employee of the Jadson Motor Products Comp,iny, do herebyapply for membership in the Pacific Parts Workers Alliance with the understandingthat upon acceptance of, the application for membership that the Pacific PartsWorkers Alliance will be my exclusive representative in baigamning with lily employerwith reference to,wages, hours and working conditions, and that I will abide 6y theconstitution of the Pacific Parts Workers Alliance when drafted and approved by theelected representative.This'membeiship to be effective until one year from the date of signing.Unrelated evidence establishes that these cards were printed and received by Porterbeforethe meeting of employees with Livingstone on July 27, at which meeting the employeesfirst broached their request to form an inside unionAlthough former Alliance officialswere questioned as to their knowledge with respect to these cards, all of their testified thatthey were without recollection as to the origin of the cards, or of the text appearing uponthem. 'The surrounding circumstances fully support the testimony of Kangas and Porter,and the Trial Examiner does not accept Livingstone's denial.14 The respondent introduced in evidence a document which Livingstone identified ashaving been dictated by himselt on July 26, purportedly describing the visit of the employeesto his office.The first sentence of the document read : "Minutes of a meeting held betweena group of employees and the Management . .Livingstone gave no reasonable explana-tion as to why he used the term "minutes" to characterize an informal interview. Credibleevidence refutes the statement also contained in the document that the meeting was held onJuly 26.The stenographer who testified that Livingstone dictated to her the text of the"minutes" admitted that she could not recall when the dictation was made.Under thecircumstances,the Trial Examiner is convinced that the document was not prepared, asLivingstone testified,immediately after the meeting,and places no reliance upon it. THOMPSON PRODUCTS, INC.-521Formal organization of the Alliance began that evening, July 2i 16 A constitu-tion and bylaws committee was appointedPorter took no further active part inthe organization.A day or two later, however, at the request of Livingstone,Porter delivered a paper, which lie testified he believed to contain items for aproposed agreement, to a local attorney. 'After the attorney read the paper, headvised Porter that he did not think much of it, that he should so tell management,and that someone else should be sent over to consult him. Porter told Kangaswhat the attorney had said. Thereafter the Alliance committee retained the sameattorney to draw tip its constitution and bylawsDuring the latter part of the same week, Kangas, Hodges, and Porter wereguests of Livingstone at the Jonathan ClubLivingstone complimented the othersupon the successful launching of the Alliance, and told them they would nothave to worry about their jobs in the future.ir Porter was thereafter rewardedby being given a 2-weeks' vacation with pay.is2.Set-up of the AllianceThe Allianceconstitution,adopted onAugust 3 at a membership meeting, pro-vided for an executive council of five membersTo serve on this council it wasnecessary that an employee be an American citizen, 21 years or more of age,and an employee of the respondent for not less than one year.The executivecouncil, elected annually by the membership,chose its president and vicepresident.,"At the hearing Bebb, who was chairman of this meeting, identified a documentbearingthe date of July 29 as being the minutes of this first meeting.,The Trial Examiner, how-ever, places no reliance upon the (late appealing on the document. Porter, Bebb, and Creek,the latter the Alliance's first president, all testified that the first meeting was held on the.same .day that the group went to management, which'was on July 27. As in the case ofthe "minutes" produced by Livingstone, desciibed above, the record does not clearlyestablish when the minutes of the first Alliance meeting were prepared.ii Livingstone denied having sent Porter to see the attorney, who was not called as awitnessThe respondent stipulated, however, that were the attorney called, he wouldtestily that Porter made the first contact with him for the AllaneePorter was not onany of the Alliance committeesThe recoid.reveals no reason, other than that containedin his own testimony, upon which the finding rests, as to why lie should have visited theattorneyThe Trial Examiner does not accept Livingstone's denial: Porter's testimony isalso supported by that of Kangas, who testified that Livingstone asked him regarding anattorney and that he infoinied the peiaonnel director that Porter doubtless could suggestone11The findings as to this meeting are based upon the ciedible testimony of Kangas andPorterHodges was not called as a witness.Livingstone testified that lie did not recallthe meeting, but admitted that it might have taken placeHe denied, however, havingdiscussed the subject of the Alliance.The Tiial Examines does not credit his denial.r8Porter's testimony that lie alone, among employees, received a vacation with pay thatyear, is unrefutedThere is also considerable'testimony in the record about the paymentto 1'oitei of a sum of money by the respondent as a reward for special services. BothKangas and Porter testified that the latter received $50, and Kangas slated that this moneywas received bl him, for delivery to Porter, from HilemanPorter placed the incident in1937, Kangas about a year later.The respondent adduced evidence to show that, in 1938,it paid Poiter $40 for another confidential assignment,-that of investigating thefts ofcertain mateiials.Porter admitted the assignment but denied having been paid especiallyfor it.Kangas testified that he gave Poi ter money on but one occasion, and that Hilemantold him it was for organizing the Alliance.Hileman flatly denied having made this state-ment to KangasHowever,sincethe issue to be determined is whether the respondentused Porter as its agent in staiting the formation of the Alliance, and not whether itthereafter paid Porter for his services in this respect, the Trial Examiner finds it unneces-sary to resolve the conflicting testimony as to the payment of monies.It-is clearthat theemployeereceived a vacation, and it is found that in this respect he was rewarded for hisefforts in organizing the Alliance 522DECISIONS.OF NATIONALLABOR RELATIONS BOARDParagraph 1 of the constitution reads, in part, as follows :Pursuant to the authority granted by the National Labor Relations Act,commonly known as the Wagner Act, there is hereby organized and theundersigned do hereby associate themselves in an organization to be knownas Pacific Motor Parts Workers Alliance, for the purposes and upon the'conditions as set forth herein ...About 70 employees signed the document on or about August 3Dues in theorganization were 25 cents a month.3.Writtenagreementsbetween the respondent and the AllianceSometimebetween August 3 and August 12, Livingstone and Hodges checked anumber ofthe Alliance membership cards against the pay-roll list.Accordingto Livingstone's testimony, he found that the Alliance represented -a majority ofthe employees at the Bell plant.On August 12 the respondent entered into a written agreement with the Alli-ance, recognizing it as the exclusive bargaining agent for all its employees at thisplant, and covering wages and other working conditions.By the terms of thecontract,wages were increasedThereafter the contract was periodically renewed.At the time of the hearing,there existed between the parties an agreement dated November 10, 1941, to' runfor one year, with an automatic renewal clause therein.4.The respondent's interference with the administration of the Alliance, andsupport rendered to itSince1937 the Alliance executive council has met at intervals of from 1 to 3months.with management officials.Minutes of the first two meetings were pre-pared byLivingstoneThereafter and until the time of the hearing, minutes of,these meetingshave first been submitted to management before being posted on abulletin board for information of the employees 10Executive council meetings were held in the welding room of the plant, duringworking hours.This fact was known to General Superintendent Kearns and.according to his own testimony, met with no remonstrance from him until thefall of 1941.At least until July 1942, Alliance clues were collected and member-ships, solicited openly and without objection by management, during workinghours.President Baldwin of the Association admitted at thehearing that he has 'continuedto conduct `Alliancebusinessduring working hours despite warningsby management, but that he has never been disciplined for such conduct. Generalmembership meetings are held on Sundays. Prior to the declaration of war, onSundays when an Alliance meeting was scheduled the plant would be shut downfor 2hours during the morning, so that shift workers might attend.Employees -were permitted to make up lost time later in the day.When applying for a job in, December 1940, employee Overlander was askedby Personnel Manager Millman 20 if he belonged to any union and was told thatthey had an inside organization there, with which friendly relationsexisted.21Overlander thereafter joined the Alliance;having been solicited, during working19 The findings as to the respondent's control over these minutes are based upon the testi-mony of Livingstone and a stipulation entered into between counsel for the Board and forthe respondent.'10Millman has been personnel manager at the Bell plant since September 1940. Therecord does not reveal when Hodges left the respondent's employOverlander's testimony as to this incident is uncontradicted. THOMPSON PRODUCTS,INC.523hours, by Little, who had charge of the tool crib in which Overlander was anattendant." I'In the fall of 1941; Baldwin and Smith, the latter a member of the executivecouncil, consulted Millman concerning the action of certain supervisors in anelection then being conducted by the Alliance.Baldwin testified that he inquiredofMillman what classification management considered these individuals to bein, because he had read some "interpretation of the Board's Act," which raiseddoubt in his mind as to whether or not they should be in.the Alliance.Millmanthereupon posted the following notice :'Recent National Labor Relations Board rulings hold that it is not necessaryfor a supervisory employee to have the power to hire and fire in order to beconsidered a part of the Management. An 'employee who supervises anddirects the work of others or exercises any of the functions of Management isconsidered an agent of the employer and is, therefore, according to the con-tract between the Management and the Pacific Motor Parts Workers Alliance,ineligible to belong to the Pacific Motor Parts Workers Alliance.Accordingly, the following named men have been asked, or will be asked,to resign their membership in the Pacific Motor Parts Workers Allianceat once: G. C. Beach, J. E. Morse, C. E. Weisser, H. E. Mclntire,.Julius Olsen,E T. Fickle.E. T Fickle had been on the executive council of the Alliance since its inception,and Weisser for the preceding year.Fickle's duties had not been altered since1938, and Weisser's since 1939.During part of his service on the council Ficklehad been president.Millman's action in the above respect was taken withoutfurther consultation with Baldwin, and the question was never submitted to theAlliance's membership.James Creek, first president of the Alliance, was promoted to a supervisoryposition— as head of the maintenance department, 3 or 4 months before his termof office expiredHe continued, however, to serve as president of the organization.5.Conclusions as to the respondent's domination of and interference with theformation and administration of the AllianceThe foregoing findings plainly establish that the Alliance came into being atthe instigation and insistence of Livingstone, as a means of defeating organizationof an outside union'Active support and interference were also engaged in byKangas, Dachtler, and Hodges. It is clear that Porter served as an agent of theemployer in the campaign to arouse an interest in an inside organization, asv Little was not called as a witness,and Overlander's testimony with respect to thisoccuirence is unrefutedMillman deniedthat Littlehad supervisory powers.Overlander'stestimony is undisputed, however, that Little gave him instructions, left instructions foremployees on following shifts, and recommended to Superintendent Kearns that Over-lander be given a raise.As a result of this recommendation lie received an increaseUnderthe circumstances,the Trial,Examiner finds that Little had supervisory powers overOverlander.'71 In its Decision and Order,In the Matter of Thompson Products, IncandUnited Auto-mobileWorkers of America,Local 300(C. I.0 ), Case No. C-1343, subsequently enforced,with modification, by the United States Circuit Court of Appeals (C C. A 6), the Boardfound that, at the respondent's Cleveland plant in April 1937, Livingstone advised thechairman of,the "employees representatives," of the "Thompson Products, Inc., EmployeesAssociation," a labor organization determined by the Board to have been company-dominated, as to its reorganization into the "Automotive and Aircraft Workers Alliance,Inc," a labor organization also found by the Board to be company-dominated.The Boardfurther found that Livingstone advised a committee of employees as to revision of theconstitution of the latter organization. .rj24DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed to the Union, and to lead, as bell-wether, a group of his fellow employeesinto management's office with the request that the respondentrecognize an insideorganization when formedPorter was rewarded for hispart informing theorganization.It has been found that a number of the respondent's supervisors,Creek, Fickle,and Weisser, served for varying periods as officers and executivecouncilmen ofthe Alliance1'ei sounel Manager Millman, foremen, and supervisors, since 1937,have advised employees to join the Alliance.And, as found above, therespondenthas given financial and other support to the Alliance by permitting the holdingof council meetings on company time and propertyTherefore the Trial E Tannuer concludes and finds that the respondent hasdominated and interfered with the formation and administration of the Alliance,and has contributed financial and other support thereto, and that the respondenthas thereby interfered with, restrained, and coerced its employeesin the exerciseof the rights guaranteed in Section 7 of the Act.The Trial Examiner further finds that theagreements entered into betweenthe respondent and the Alliance and the contractual relationshipexisting there-undei, have been and ate a means of utilizing an employee-doinrnated organizationto frustrate the exercise by the iespondent's employees of the rightsguaranteedin Section 7 of the Act.U Other acts of rnterfei ence, resti aoit, and coercion1Threats to move operations to Cleveland; anti-union remarks by supervisorsSoon after Livingstone asked Porter to take action resulting in formation ofthe Alliance, Hodges reformed Porter that if the Unioie w ere not kept out of theplant, and the inside organization put in, the factory would close.'In November or December 1941, Millmantoldemployee Smith that the re-spondent could easily absorb the Bell plaintin its Eastern operations,and woulddo so rather than deal with the C.I.O.4When employee Crank iufoimed Millman in April 1942, of his havingjoined theUnion, the personnelm,uiagertold him that while he could makeuphis own mind,he was taking the "wrong attitude " Soon thereafter General Foreman Longi pproached Clank and asked him wiry he had joined the Union,26In the f.ill of 1941. employee Overlander was told by Little, hissupervisor inthe tool crib, that Hileman had said that the plant would close if tile C.I O. got in.-"2 Issuance and distribution of anti-union literatureThe respondent has caused to be distributed to its employees at its Bell plantcopies of `Friendly Forum," its" own publication,' containing editorials and24As found above, Hodges is no longer employed by the respondent.He was not calledas a witness2'The finding rests upon Smith's credible testimonyMillrnan'sdenial of making thestatement is not credited by the Trial Examiner It has previously been found thatLivingstone, in 1937. had made a similar statement to all foremen, and it is reasonable tobelieve that the local personnel manager would accurately reflect the attitude of hissuperior26 Crank s testimony as to both of these incidents is uncontiadictedn Overlandei's testimony as to this occui rence is unr efuted28 lnApi ii 1940, the respondent issued and distributed to all employees in its Bell plant.copies of "Emploees Handbook" which, according to President Crawford's foreword,defined it as ' a ready reference of company policies,-an understanding of what employeesmay expect of management inc] what management expects of employees..This hand-book describes the "Friendly Forum"as tolloiw s . "Each four weeks the company publishes THOMPSON PRODUCTS, INC.525articles hostile to outside labor organizations. particularly the C 1 O.Thefollowing excerpt is from an editorial appearing in the May 29, 1911, issue :The C. I. 0 has shown more contempt for Defense Efforts than it has;shown desire to co-operate, while the A. F. of L has stated a desire to co-operate, but both have been militant in their efforts to prevent even theslightest curtailment of labor's rights, especially labor's right to strikeIn its issue of September 19, 1941, the respondent reprinted-for distribution to its,employees all address by Earl Harding, which is replete with expressions ofhostility toward union organizations.A single excerpt is quoted'we permittedlabor organizersto be trained in Communist "labor col-leges," not by educators but by agitators.We even paid expenses of such"students" to Russia for post-graduate courses in revolutionary technique. . .Then we let Communists impregnate, in many instances dominate, the Amer-ican labor movement. - And, in the name of "academic freedom," we lettheir poison filter into our schools3.ConclusionsBy management's threats to,close the plant if the Union were organized in theplant, by making inquiries as to union membership among employees, by theemployment of Porter to report upon union meetings, and by anti-union articlesdistributed to its, employees in "Friendly Forum." the respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed in.Section 7 of the Act.IV IHE EFi ECT OF THE U\r\IR n._\ROR PR\CTICES UPON CODLiIERcEThe activities of the respondent, set forth in Section III above occurring inconnection with the operations of the respondent, described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the-several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the respondenthas engagedin certain unfvt labor prac-tices, the Tiial Examiner will reconnnend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the ActIt hasbeen foundthat the respondent has dominated and interfered withthe formation and_ administration of the Alliance, and has Conti touted financialand other support thereto.The effect and consequences of the respondent'sdomi-nation of, interference with, and support of the Alliance, as well as the continuedrecognition of the Alliance as the bargaining representative of its employees.,constitute a continuing obstacle to the free exercise by its employees of therights guaranteed in the Act.Because of.the respondent's illegal conduct withregard to it, the Alliance is incapable of serving the respondent's employee,, asthe genuine collective bargaining agenevAccordingly, the Tiial Examiner willrecommend that the respondent disestablish and vNithdraw all recognition frontthe Alliance as the representative, of any of its employees for the ,pniposes ofa paper, Fiiendly Forunm, vnhicli contains nevus of the company and of employees,Employees ate responsible for 1iioicledgeof infor-rnation pnblasbedeither on bulletin boardsor17tFriendly Forum "[Italics supplied ]' '526DECISIONSOF NATIONAL LABORRELATIONS BOARDdealing with it concerning grievances,labor disputes,wages, rates of pay, hoursof employment, or other conditions of employment.It has also been found that the agreements entered into between the respondentand the Alliance have been a means whereby the respondent'has utilized an em=ployer-dominated labor organization to frustrate self-organization and defeatgenuine collective bargaining by its employees.Under these circumstancesany continuation, renewal, or modification of the current agreement wouldperpetuate the conditions which have deprived employees of the rights guaran-teed to them by the Act and would render ineffectual other portions of thesespondent cease giving effect to any agreement between it and the Alliance, or toany modification or extension thereof.Nothing in'these recommendations shouldbe taken, however, to require the respondent to vary those wage, hour, andother substantive features of its relations with the employees themselves, if,any,which the respondent established in performance of the agreement asextended, renewed, modified, supplemented, or superseded."Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.UnitedAutomobile,Aircraftand Agricultural ImplementWorkers ofAmerica, affiliated with Congress of Industrial Organizations, and Pacific MotorParts Workers Alliance, unaffiliated, are labor organizations within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and adniinistratiou.of thePacificMotor Parts Workers Alliance, and by contributing support to it, therespondent has engaged in unfair labor practices within the meaning of Section8 (2) of the Act3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7, of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theTrial Examiner recommends that the respondent, Thompson Products, Inc., andits officers, agents, successors, and assigns, shall :1.Cease and desist from:(a)Dominating or interfering with the administration of the Pacific MotorParts Workers Alliance by whatever name it may be known, or with the forma-tion or administration of any other labor organization of its employees, and fromcontributing financial or other support to the Pacific Motor Parts Workers Alli-ance or to any other labor organization of its employees ;20 See NL.R B v. Newport News Shnipbuilding and Drydock Cbmpany,308 U S 241;N. L R B v The Falk Corporation,308 U S 453;N. L. R B. v. Pennsylvania GreyhoundLines,303 U. S 261.an SeeNational LicoriceCo: v. N. L.R B,309 U. S 350,aff'g as mod 104 F(2d) 655(C. 'C. A. 2),enf'g as mod. '7 N. L. R. B. 537;National Labor Relations Board v J. Greene-bause Tanning Co.,110 F.(2d) 984(C. C. A 7),enf'g as mod 11 N.L R B. 300, cert. den._311 U.S 662' THOMPSON PRODUCTS, INC.527(b)Giving effect to the agreement dated November 10, 1941, between therespondent and the Pacifc Motor Parts Workers Alliance,or any extension,renewal,or modification thereof, or any other contract or agreement betweenthe respondent and said labor organization which may now be in force ;(c)Recognizing the Pacific Motor Parts Workers Alliance as the representa-tive of its employees for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages, rates of pay, hours of employment, or anyother conditions of employment;(d) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to form, join,or assistlabor organizations,to bargain collectively through representatives of their ownchoosing,or to engage in concerted activities for the purposes of collective bar-gaining and other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Withdrawall recognition from and completely disestablish the PacificMotor Parts Workers Alliance,by whatever name it may be known, as the repre-sentative of any of its employees for the purpose of dealing with the respondentconcerning grievances,labor disputes,rates of pay,wages,hours of employment,or other conditions of employment;(b) Immediately post notices to its employees in conspicuous places through-out its plant in Bell,California,and maintain such notices for a period of atleast sixty(60) days from the date of posting, stating(1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a), (b). (c),and (d)of these Recommendations; and(2) that it will take the affirmative action set forth in paragraph 2 (a) of theseRecommendations.(c)Notify the Regional Director for the Twenty-first Region in writing withinten (10)days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate'Report the respondent notifies said Regional Direc-tor in writing that it has complied with the foregoing recommendations, theNationalLabor Relations Board issue an order requiring the respondent totake the action aforesaid.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2-as amended,effectiveOctober '14,1942, any party may within fifteen(15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations,filewith the Board,Shoreham Building, Wash-ington, D. C,an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding(including rulings upon all motions or objections)as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10)days from the date of the order transferring the caseto the Board.C.W. WHITTEMORETrial Examniner.Dated October 28,1942.